Robison, Sharp,
Sullivan & Brase
71 Washington St,
Rono, NY 89503
(773) 329-3151

Ww

| | Corporation; DOES I-X, inclusive

Case 3:17-cv-00587-MMD-CLB . Document 132 Filed 11/18/19 Page 1 of 2

KENT. R. ROBISON, ESQ. (NSB # 1167)

krobison(@rssblaw.com
CLAYTON P. BRUST,-ESQ. (NSB #5234)

 

| cbrust@rssblaw.com

HANNAH E,. WINSTON, ESQ. (NSB #14520)
hwinston@rssblaw.com

Robison, Sharp, Sullivan & Brust

71 Washington. Street

Reno, Nevada. 89503

Telephone: (775) 329-3151

Facsimile? _ °¢775) 329-7169

Attorneys for'Plaintiff Elizabeth Baker

IN ASSOCIATION WITH:

MICHAEL J. MORRISON, ESQ. (NSB #1665)
1495 Ridgeview Drive, Suite 220

Reno, Nevada 89509

Telephone: (775) 827-6300

Facsimile: (775) 827-6311

Email: venturelawusa@gmail.com

TODD A. BADER, ESQ. (NSB #3854)
Bader & Ryan, Ltd.

232 Court Street

Reno, Nevada’ ‘89501

Telephone: — (775) 322-5000
Facsimile: (775) 322-5484

Email: badt001@aol.com

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ELIZABETH BAKER, CASE NO.: 3:17-cv-00587-MMD-CBC
Plaintiff,
Vs. CONSENT TO WITHDRAWAL

OF COUNSEL
APTTUS CORPORATION, a Delaware

Defendants.

 

 

 

 

 

 

Elizabeth Baker, Plaintiff herein, does hereby formally consent to the withdrawal of

NT

    
 

Michael Morrison, Esq., as her attorney: of record i

| th
DATED this_/5 “Gay of November, 2019

 

| & mn iy SQ) ORDERED EUIZABETH BAKER

aw”)
U.S. MAGISTRATE JUDGE

DATED: [2{ LAZO q

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

& Ww bd

oOo CO NN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-00587-MMD-CLB Document 132 Filed 11/18/19 Page 2 of 2

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I certify that Iam an employee of ROBISON, SHARP,
SULLIVAN & BRUST, and that on this date I caused a true copy of the CONSENT TO
WITHDRAWAL OF COUNSEL to be served on all parties to this action by:

placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
United States mail at Reno, Nevada, addressed to:

personal delivery/hand delivery

LO emailing an attached Adobe Acrobat PDF version of the document to the email addresses
below/facsimile (fax) and/or E-Filing pursuant to Section IV of the District of Nevada
Electronic Filing Procedures

DAVID K. MONTGOMERY, ESQ.

Jackson Lewis LLP

201 E. Fifth Street

Cincinnati, OH 45202

Email: david.montgomery@jacksonlewis.com
Attorneys for Defendant

PHILLIP C. THOMPSON, ESQ.

LISA A. MCCLANE, ESQ.

Jackson Lewis P.C.

Bank of America Plaza

300 S. Fourth Street, Suite 900

Las Vegas, NV 89101

Email: phillip.thompson@jacksonlewis.com
lisa.mcclane@jacksonlewis.com

Attorneys for Defendant

MICHAEL J. MORRISON, ESQ.
1495 Ridgeview Drive, Suite 220
Reno, NV 89509

Email: venturelawusa@gmail.com
Attorney for Plaintiff

TODD A. BADER, ESQ.
Bader & Ryan, Ltd.
232 Court Street
Reno, NV 89501
Email: badt001@aol.com
Attorney for Plaintiff
Federal Express/UPS or other overnight delivery

Dated this 18th day of November, 2019.

An Employee of RobisoasSharp, Stilivan & Brust

 

 

 

 
